15-3242
    Oparah v. New York City Department of Education


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 9th day of November, two thousand sixteen.

    PRESENT:
                PETER W. HALL,
                DEBRA ANN LIVINGSTON,
                      Circuit Judges,
                NICHOLAS G. GARAUFIS,*
                      District Judge.
    _____________________________________

    Oma Oparah,

                               Plaintiff-Appellant,

                      v.                                                           15-3242

    New York City Department of Education,

                               Defendant-Appellee.

    _____________________________________

    FOR APPELLANT:                              Oma Oparah, pro se, Rosedale, NY

    * Judge Nicholas G. Garaufis, of the United States District Court for the Eastern District of New
    York, sitting by designation.
FOR APPELLEE:                         VICTORIA SCALZO, Assistant Corporation Counsel (Scott N.
                                      Shorr, Assistant Corporation Counsel, on the brief) for
                                      Zachary W. Carter, Corporation Counsel of the City of New
                                      York, New York, NY


       Appeal from a judgment and order of the United States District Court for the Southern

District of New York (Koeltl, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED in part, and the order denying reconsideration is

AFFIRMED.

       Appellant Oma Oparah, proceeding pro se, appeals from the district court’s judgment

enforcing an oral settlement agreement, whereby Oparah agreed to the dismissal of his claims

against his former employer, the Department of Education (“DOE”), in exchange for $100,000 and

a neutral employment reference. He also appeals from the denial of his motion to reconsider that

judgment. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

       As a preliminary matter, we note that, although Oparah designates in his notice of appeal

that he is challenging only the district court’s order denying his motion for reconsideration, we

read his notice of appeal as also challenging the underlying judgment. See Elliott v. City of

Hartford, 823 F.3d 170, 173 (2d Cir. 2016) (holding that “in the absence of prejudice to an

appellee, we read a pro se appellant’s appeal from an order closing the case as constituting an

appeal from all prior orders”). As the DOE argues in its brief, however, we lack jurisdiction to

review the underlying judgment. A motion for reconsideration filed within 28 days of the

judgment tolls the 30-day deadline to appeal. Fed R. App. P. 4(a)(4)(A)(vi). Unlike the
jurisdictional 30-day deadline for filing a notice of appeal, the 28-day tolling deadline for filing a

motion for reconsideration is a “claim-processing rule” that is subject to waiver and equitable

exception. Weitzner v. Cynosure, Inc., 802 F.3d 307, 311-13 (2d Cir. 2015). Here, Oparah

moved for reconsideration past the 28-day deadline for doing so, the DOE has not waived its

timeliness challenge, and Oparah does not argue that he is entitled to an equitable exception to

excuse his untimely filing. His motion for reconsideration, therefore, did not toll the 30-day

jurisdictional deadline within which he had to appeal from the judgment. See Fed. R. App. P.

4(a)(1)(A); Weitzner, 802 F.3d at 311-13. Because Oparah’s notice of appeal was filed outside

the 30-day jurisdictional deadline, and his untimely motion for reconsideration did not toll the time

to appeal, we lack jurisdiction to review the underlying judgment and may only consider the denial

of reconsideration.

        We review the denial of reconsideration for abuse of discretion. See Gomez v. City of New

York, 805 F.3d 419, 423 (2d Cir. 2015). The standard for granting a motion to reconsider “is

strict, and reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d

Cir. 1995). Because Oparah fails to identify any such issue with the district court’s decision

denying reconsideration, we are unable to conclude that the district court exceeded the bounds of

its discretion.

        Oparah’s appeal from the underlying judgment is DISMISSED, and the order denying

reconsideration is AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk